                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

BRAD JENNINGS,                                 )
                                               )
        Plaintiff,                             )
                                               )
vs.                                            )
                                               )   Case No.18-03261-CV-S-NKL
SGT. DAN NASH, MICHAEL                         )
RACKLEY, and DALLAS COUNTY                     )
      Defendants.                              )




      PLAINTIFF’S ANSWER TO AND MOTION TO STRIKE DEFENDANT NASH’S
                          AFFIRMATIVE DEFENSES

        COMES NOW Plaintiff Brad Jennings, by and through his attorneys, and for his Answer

to and Motion to Strike Defendant Nash’s Affirmative Defenses and states as follows:



                                             ANSWER

        1.) Plaintiff denies the First Affirmative Defense that Plaintiff has failed to state a claim

under Rule 12(b)(6) and states that the defense is inadequately alleged because it contains no

supporting facts or law, and, instead is mere boilerplate.

        2.) Plaintiff denies the Second Affirmative Defense of Qualified Immunity and states that

the defense is inadequately alleged because it contains no supporting facts or law, and, instead, is

mere boilerplate.

        3.) Plaintiff denies the Third Affirmative Defense of Official Immunity and states that

the defense is inadequately alleged because it contains no supporting facts or law, and, instead, is

mere boilerplate.




                                             Page 1 of 3
          Case 6:18-cv-03261-NKL Document 23 Filed 10/08/18 Page 1 of 3
        4.) Plaintiff denies the Fourth Affirmative Defense of Public Duty Doctrine and states

that the defense is inadequately alleged because it contains no supporting facts or law, and,

instead, is mere boilerplate.

        5.) Plaintiff denies the Fifth Affirmative Defense of the Statute of Limitations and states

that the defense is inadequately alleged because it contains no supporting facts or law, and,

instead, is mere boilerplate.

        6.) Plaintiff denies the Sixth Affirmative Defense of Plaintiff’s alleged Failure to Mitigate

his Damages and states that the defense is inadequately alleged because it contains no supporting

facts or law, and, instead, is mere boilerplate. This failure is particularly prejudicial in that, by

alleging no facts in support, Plaintiff’s ability to draft precise discovery requests is severely

inhibited.

        7.) Plaintiff denies the Seventh Affirmative Defense of Plaintiff’s non-entitlement to

Punitive Damages against Defendant Nash and states that the defense is inadequately alleged

because it contains no supporting facts or law, and, instead, is mere boilerplate.

        8.) & 9.) Incorporating by Reference Affirmative Defenses which have not been alleged

by other parties or may possibly be discovered in the future is insufficient because it is unduly

vague, contains no supporting facts or law and is mere boilerplate.



        Wherefore, Plaintiff prays the Court for its order striking Defendant Nash’s affirmative

defenses.




                                             Page 2 of 3
             Case 6:18-cv-03261-NKL Document 23 Filed 10/08/18 Page 2 of 3
By: /s/ Robert B. Ramsey #28312MO
    Law Office of Robert Brooks Ramsey LLC
    1010 Market St. Suite 1520
    St. Louis, Mo. 63101
    314-368-7634
    rbramsey7@gmail.com




                                CERTIFICATE OF SERVICE

       I hereby certify that I served Plaintiff’s answer to and motion to strike Defendant Nash’s

affirmative defenses to all attorneys of record on this 8th day of October, 2018 by using the

Court’s e-filing system.



                                             By:
                                             /s/ Robert B. Ramsey, #28312 (MO)
                                             1010 Market St. Suite 1520
                                             St. Louis, Mo. 63101
                                             314-368-7634-Phone
                                              rbramsey7@gmail.com




                                           Page 3 of 3
         Case 6:18-cv-03261-NKL Document 23 Filed 10/08/18 Page 3 of 3
